






EXHIBIT 10.1






June 1, 2014






Mr. Brian Sweeney
15 Inverness Way East
Englewood, CO 80012


Dear Brian:


In connection with your role as an executive of IHS Inc. (“IHS” or the
“Company”), please find the terms below relating to your employment, effective
the date of this letter .


1. Compensation


Your salary for this full-time, exempt position is $470,000 per annum, payable
in bi-weekly installments. You will be eligible to participate in the 2015
fiscal year merit program, at which time you will receive a year end performance
review for 2014 and you may be eligible to receive a merit increase commensurate
with your performance rating and based on management’s discretion.


2. Annual Incentive Plan


You are eligible to participate in the 2014 fiscal year IHS Annual Incentive
Plan as modified by IHS, in its business judgment, from time-to-time. Your
target bonus percent is 85% of your base salary. Your bonus payout will be based
on actual business results. You must be employed by IHS on the date of payout,
which will be no later than February 15th of the next Fiscal Year, to be
eligible to receive any bonus monies.
    
3. Vacation


As a senior executive of IHS you will continue to be eligible for 25 days of
vacation.


4. Long-Term Incentive Program (LTI)


You are eligible to participate in the Long-Term Incentive Program on an annual
basis as modified by IHS in its business judgment, from time to time.


5. Termination


The offer letter is not a contract of employment and does not entitle you to
employment for any specified period of time. Your employment is considered
employment-at-will and may be terminated by you or by us for any or no reason.


If you are terminated by IHS without ‘cause’ (as defined below), you will
receive a lump-sum cash payment equal to the sum of:


(i) Any earned but unpaid base salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the IHS’ otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;
and


(ii) An amount equal to 1.5 times your base salary and target bonus.


In addition to the foregoing lump-sum payment:






--------------------------------------------------------------------------------




(iii) You will receive the portion of your annual bonus under the IHS Annual
Incentive Plan for the fiscal year of termination that is tied to the
achievement of IHS’ performance objectives for such fiscal year, based on the
IHS’ actual achievement of such performance objectives for the full fiscal year,
prorated for the number of days that have elapsed during such fiscal year prior
to the termination of your employment. The payment provided in this subparagraph
(iii) will be made following the close of the fiscal year of termination at such
time as the annual bonus for such fiscal year is paid by IHS to its then current
executives;


(iv) IHS will continue your participation in IHS’ medical, dental and vision
plans (or if you are ineligible to continue to participate under the terms
thereof, in substitute arrangements adopted by IHS providing substantially
comparable benefits) for the 18-month period following the date of such
termination; and


(v) Vesting of unvested stock options, restricted stock units and other equity
awards then held by you will be determined in accordance with the terms and
conditions of the applicable equity compensation plan under which each such
equity grant is granted.


For purposes of this letter, ‘cause’ means any of the following: (i) conviction
of or pleading guilty to a felony, (ii) commission of intentional acts of
misconduct that materially impair the goodwill or business of IHS or cause
material damage to its property, goodwill or business, or (iii) willful refusal
or willful failure to perform your material duties after written demand that you
do so. Termination of the employment shall not be deemed to be for cause
hereunder unless and until written notice has been delivered to you by IHS which
specifically identified the cause which is the basis of the termination and, if
the cause is capable of cure, you have failed to cure or remedy the act or
omission so identified within 14 calendar days after written notice of such
breach. For purposes of this provision, no act or failure to act on your part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interest of IHS. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for cause without reasonable notice to you setting forth
the reasons, facts and circumstances for IHS’ intention to terminate for cause
and an opportunity for you, together with your counsel, to be heard before the
HR Committee or the Board of IHS.


6. Change in Control


If there is a Change in Control (as defined below) and, within 15 months of such
Change in Control, you terminate your employment for CIC Good Reason (as defined
below) or you are terminated by the Company without Cause, you will receive a
lump-sum cash payment equal to the sum of:
 
(i) Any earned but unpaid base salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the IHS’ otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;


(ii) An amount equal to 2 times your base salary and target bonus; and


(iii) Your annual bonus under the IHS Annual Incentive Plan for the fiscal year
of termination at “Target” level, pro-rated for the number of days that have
elapsed during such fiscal year prior to the termination of your employment.


In addition to the foregoing lump-sum payment:


(iv) IHS will continue your participation in IHS’ medical, dental and vision
plans (or if you are ineligible to continue to participate under the terms
thereof, in substitute arrangements adopted by IHS providing substantially
comparable benefits), for the 24-month period following the date of such
termination; and


(v) all unvested stock options, restricted stock units and other equity awards
then held by you will fully vest and become exercisable as of the effective date
of such termination.


For purposes of this Letter Agreement, "Change in Control" means the first to
occur of:


(i) the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as from time
to time amended) of the beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of all outstanding
securities of the Company;






--------------------------------------------------------------------------------




(ii) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;


(iii) a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding directly or indirectly
those securities immediately prior to such merger;


(iv) the sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;


(v) the approval by the shareholders of a plan or proposal for the liquidation
or dissolution of the Company; or


(vi) as a result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a "Transaction"), the persons who
are members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.


Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of the beneficial ownership of securities
of the Company by any beneficiary of such trust if such beneficiary has a
greater than 25% interest in such trust, or any descendants, spouse, estate or
heirs of any such beneficiary, or a trust established for such beneficiary or
for any descendants, spouse or heirs of such beneficiary; or (viii) the first
underwritten primary public offering of the shares of common stock of the
Company pursuant to an effective registration statement (other than a
registration statement on Form S-4 or Form S-8 or any similar or successor form)
under the Securities Act of 1933, as from time to time amended. For purposes of
this Agreement, "Affiliate" means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, the
Company, including, without limitation, any member of an affiliated group of
which the Company is a common parent corporation as provided in Section 1504 of
the Internal Revenue Code of 1986, as from time to time amended (the "Code").


For purposes of this Letter Agreement, "CIC Good Reason" means any of:


(i) the material diminution of your position (including titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith;


(ii) the breach by IHS of any of its material obligations under this letter
agreement, excluding immaterial actions (or failures or action) not taken (or
omitted to be taken) in bad faith and which, if capable of being remedied, are
remedied by IHS within 30 days after receipt of notice thereof given by you;


(iii) IHS’ relocation of your principal location of work by more than 50 miles
(other than any relocation recommended or consented to by you); it being
understood, however, that you may be required to travel on business to other
locations as may be required or desirable in connection with the performance of
your duties as specified in this letter agreement.


7. Release


Any payment or benefit that you are eligible to receive under paragraphs 5 or 6
will be contingent on your execution of a release in a form acceptable to IHS
within 60 days of the date of your separation from service. If you fail to
execute such a release within such 60 day period, you will not be eligible to
receive any payment or benefit under paragraphs 5 or 6-. If you execute such a
release within such 60 day period, the lump-sum payment under paragraph 5(i) and
(ii) or under paragraph 6(i) and (ii), as applicable, will be made within the 60
day period from the date of your separation




--------------------------------------------------------------------------------




from service, following the execution of such release; provided that any
payments under this letter agreement that could be paid during a period that
begins in one taxable year and ends in a subsequent taxable year shall be paid
in the subsequent taxable year. The payments or benefits you are eligible to
receive under paragraph 5 or 6 are in lieu of any termination payments or
benefits which you might otherwise be eligible to receive under any standard
severance policy maintained by the IHS and/or its Affiliates.


8. Timing and Form of Payments under Paragraphs 5 and 6


All payments due to you under paragraph 5 and 6 above shall be made no later
than two and one-half months following your separation from service unless the
following provisions pertaining to specified employees applies to you. You are
likely to be a specified employee (as defined in Treas. Reg. §1.409A-1(i)) as of
the date of a separation from service. All payments to be made to you under
paragraphs 5 or 6 may not be made before the date that is six months after the
date of separation from service (or, if earlier than the end of the six-month
period, the date of your death). For this purpose, if you are not a specified
employee as of the date of a separation from service, you will not be treated as
subject to this requirement even if you would have become a specified employee
if you had continued to provide services through the next specified employee
effective date. Similarly, if you are treated as a specified employee as of the
date of a separation from service, you will be subject to this requirement even
if you would not have been treated as a specified employee after the next
specified employee effective date had you continued providing services through
the next specified employee effective date.


9. Non-Competition and Non-Solicitation


During your employment by IHS, and for a period of twelve months following
termination of your employment, whatever the reason for such termination, you
hereby agree that you will not (i) directly or indirectly, or as a stockholder,
partner, employee, consultant or participant in any business entity, engage in
or assist any other person or entity to engage in any business in which IHS or
any of its subsidiaries is engaging or actively planning to engage in at the
time of your termination, or (ii) solicit or attempt to entice away from IHS or
any of its subsidiaries, or otherwise interfere with the business relationship
of IHS or any of its subsidiaries with, any person who is, or was during the
term of your employment a customer or employee of, consultant or supplier to, or
other person or entity having material business relations with, IHS or any of
its subsidiaries. Although you acknowledge and agree that the restrictions
herein are reasonable, to the extent that any part of this paragraph 9 may be
invalid, illegal or unenforceable for any reason, it is intended that such part
shall be enforceable to the maximum extent that a court of competent
jurisdiction shall determine that such part, if more limited in scope, would
have been enforceable, and such part shall be deemed to have been so written and
the remaining parts shall as written be effective and enforceable in all events.
Any Confidentiality and/or Innovation Agreement previously executed by you shall
remain in full force and effect.


Please acknowledge in the space below and provide to me and retain a copy for
your files.


Sincerely,


/s/ Jeff Sisson


Jeff Sisson
SVP and Chief Human Resources Officer
IHS Inc.
Global Human Resources




Acknowledged:


/s/ Brian Sweeney
 
August 11, 2014
Brian Sweeney
 
Date





